The judgment under review should be affirmed, for the reasons expressed in the opinion of Chief Justice Brogan, *Page 486 
reported in 131 N.J.L. 1, reserving, however, the question of liability under the doctrine of the maritime law for maintenance and cure of the plaintiff as a seaman. The case was not decided by the jury on that theory, and it is not necessary to pass upon that phase of the case.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, PARKER, CASE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 12.
For reversal — None.